Storrs, C. J.
It is very clear, according to one of the most familiar principles of evidence, and indeed it is not questioned, *117that if the town of Salisbury settled with and paid to the town of Sharon an account which embraced, among other charges, one against the former for the support of Caulkins as a pauper belonging to that town, such payment was an act in the nature of an implied admission that he was a legally settled inhabitant of that town, and that it was its duty to support him, and therefore evidence of that payment was in its nature receivable as such an admission. And if the selectmen of that town had authority to adjust and pay that account on. its behalf, their acts done in the exercise of such authority would in law be deemed to be the acts of the town, and such payment being one of those acts, was therefore properly admitted in evidence. Of the authority of those selectmen to make that adjustment and payment we entertain no doubt. That power is so ex plicitly conferred upon selectmen by the 27th section of the act concerning communities and corporations, (Rev. Stat., tit. 3.,) that there is no room for a question on this point. It provides that “ it shall be the duty of the selectmen [of towns] to superintend the concerns of the town, and to adjust and settle all accounts against the same, and to draw orders on the treasurer for their payment.” This statute, by thus imposing upon the selectmen the duty, and ‘consequently conferring upon them the power, of performing those acts, constitutes them the agents of the town for those purposes, and it was not requisite to the validity of their acts that any authority should be specially conferred on them by the town. Union v. Crawford, 19 Conn., 331.
The claim of the defendants on the trial, in regard to the payment by them to the plaintiffs of the account against the former being made as a mere compromise, and the disposition of that subject by the court below, is stated too loosely in the motion to warrant us in interfering on that point. It does not appear whether the testimony on that claim was submitted to the judge for him to decide as to its admissibility, or whether he was requested to instruct the jury that, if they found such payment to have been made only as a compromise, they should reject it from their consideration. If the latter was the case, it should be made to appear clearly from the motion before we *118can be called on to consider it in that aspect. The former however was the case, as far as we can conjecture, and, if so, it is presumable that the court below found that the claim of the defendants was unsupported by the evidence adduced by them and on, which they insisted that the testimony now in question should be excluded ; and if that was the course taken the defendants have no reason to complain, since it would be for the court to decide upon the admissibility of that testimony, and it does not appear that its decision was incorrect. It is sufficient on this point, that the motion does not show that the court below erred in the course which was taken.
We do not think that the defendants have any reason to complain of the omission of the court below to charge the jury as to the effect of the non-payment of the tax imposed on Caulkins by the town of Salisbury, and its subsequent abatement, upon the question of his acquisition of a settlement in that town. If the only ground on which the plaintiffs claimed that the pauper had acquired a settlement in Salisbury had been, that he had resided there continuously for six years subsequent to the year 1857, and it appeared that during that period a tax was imposed on him by that town which he had neglected to pay, the defendants would have had a right to a charge to the jury upon the effect of such non-payment, because it would have presented a question of law ; and if it had further appeared that that tax had been subsequently abated by the town, perhaps the defendants might have properly required a charge on the effect of such abatement. But in this case the plaintiffs claimed, not only that the pauper acquired a settlement there by a residence during that particular period, but that, however that might be, he gained a settlement in that town by a continuous residence in it for six years previous to the time when said tax was imposed. Hence it is obvious that if he had become settled there by such a residence before the imposition of the tax, it woxild be immaterial whether he had neglected to pay taxes which were afterwards laid on him. The court below, supposing, whether erroneously or not, thatjthefplaintiffs had abandoned a claim which had been suggested as to the effect of the abatement of the tax *119after payment of it had been refused, omitted to charge the jury on that point, and submitted the ease to the jury only on the question whether the pauper by a residence in Salisbury had acquired a legal settlement in that town before the imposition of the tax which was abated, instructing them that if they found such to have been the case their verdict should be for the plaintiffs. Their verdict for the plaintiffs on that point of course found the acquisition of such a settlement, and consequently the effect of the abatement of the tax subsequently laid became immaterial, and the defendants could not be injured however it was disposed of.
A new trial is not advised.
In this opinion the other judges concurred.
New trial not advised.